     Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 1 of 12 PageID #:172




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHAEL MARZETTE, individually and on              )
behalf of all others similarly situated,           )
                                                   )
               Plaintiff,                          )
                                                          Case No. 20-cv-05119
                                                   )
       v.                                          )
                                                          Hon. Mary M. Rowland
                                                   )
SP PLUS CORPORATION,                               )
                                                   )
               Defendant.                          )

            DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                MOTION TO DISMISS PLAINTIFF’S COMPLAINT

I.     Introduction

       At its heart, the present case is a labor dispute, which can only be heard in arbitration. SP

Plus Corporation (“SP Plus”) is a signatory to various collective bargaining agreements subject to

the Labor Management Relations Act (“LMRA”). Plaintiff was a member of a Union throughout

his entire employment.      The Complaint alleges that about thirteen years into Plaintiff’s

employment, SP Plus implemented a timekeeping system. The time clock was implemented

pursuant to SP Plus’ collective bargaining agreement (“CBA”) with Plaintiff’s Union. Plaintiff

now seeks to bring class action claims under the Illinois Biometric Information Privacy Act

(“BIPA”) that both this Court and the Seventh Circuit have deemed preempted by federal labor

law. Williams v. Jackson Park SLF, LLC, Case No. 19-cv-8198 (N.D. Ill. Sept. 24, 2020)

(Rowland, J.) (relying upon Miller v. Sw. Airlines Co., 926 F.3d 898 (7th Cir. 2019)). Additionally,

every other District Court to consider this issue has agreed that BIPA claims brought by unionized

employees are preempted by federal labor law. See Frisby v. Sky Chefs, Inc., 2020 WL 4437805,

at *4 (N.D. Ill. Aug. 3, 2020); Gray v. The Univ. of Chi. Med. Ctr., Inc., 2020 WL 1445608, at *4

(N.D. Ill. Mar. 25, 2020); Fernandez v. Kerry, Inc., 2020 WL 1820521, *3 (N.D. Ill. April 10,
      Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 2 of 12 PageID #:173




2020); Peatry v. Bimbo Bakeries USA, Inc., 2020 WL 919202, at *4 (N.D. Ill. Feb. 26, 2020). This

case is no different, and the claims should be dismissed with prejudice, as it is not possible for

Plaintiff to replead them.1

II.     Background

        A.     The Complaint

        Plaintiff worked for Defendant SP Plus in a union-represented position in Illinois from

August 8, 2002 to November 21, 2016. (Harvey Decl., Dkt. 1-2, ¶ 5). Plaintiff’s Complaint alleges

that beginning in 2015, he was required to scan his fingerprint to clock in and out of work.

(Compl., Dkt 1-1, ¶¶ 7, 19, 30-31, 47).2 Despite the fact that he was union-represented, Plaintiff

claims that SP Plus was obligated to deal with him directly instead of through his legally-

authorized representative – his Union – and that SP Plus was required to: (1) provide him

individually with a data retention schedule and destruction guidelines; (2) inform him individually

of the specific purpose or length of time that his “fingerprints” would be stored; and (3) obtain his

individual, written consent. (Id., ¶¶ 48-50, 57). Based on these allegations, Plaintiff contends SP

Plus is liable to him individually and to a class of individuals and must pay him damages under

BIPA. (Id., ¶¶ 54, 58).




1
  Since its removal papers, Plaintiff’s counsel have been on notice that Plaintiff’s claims are
preempted by federal labor law. (Dkt. 1). SP Plus further advised Plaintiff’s counsel that SP Plus
would be moving to dismiss on labor law preemption grounds. Additionally, after the Court’s
decision in Williams, SP Plus provided Plaintiff’s counsel with a copy of the Williams decision
and invited counsel to voluntarily dismiss Plaintiff’s claims. Since counsel has failed to do so, any
dismissal now should with prejudice, as Plaintiff has no basis to maintain these claims.
2
 SP Plus disputes that its timekeeping system actually collects, captures, retains, receives, or
otherwise obtains fingerprints. SP Plus merely recites Plaintiff’s allegations.

                                                 2
    Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 3 of 12 PageID #:174




       B.      Plaintiff’s Union and The Time Clock Implementation

       Plaintiff was employed by SP Plus at its Chicago Midway Airport site first as a hiker and

customer service employee, and then as a cashier and customer service representative. (Harvey

Decl., Dkt. 1-2, ¶ 5). From the beginning of his employment in 2002, Plaintiff belonged to

Teamsters Local Union No. 727 (“the Union”). (Id., ¶¶ 2, 5). SP Plus or its predecessor company

and the Union entered into a series of collective bargaining agreements (“CBAs”), which governed

the terms and conditions of Plaintiff’s employment at SP Plus. (Id., ¶ 6-7). Plaintiff alleges that

SP Plus implemented a new, finger-scan timekeeping system in 2015. (Compl., Dkt. 1-1, ¶ 30).

At that time, the relevant CBA ran from November 1, 2011 to October 31, 2016. (Harvey Decl.,

Dkt. 1-2, at ¶ 6). SP Plus and the Union entered into a new CBA effective November 1, 2016,

which remains in effect today. (Id.) In sum, the first CBA applied when SP Plus implemented the

timekeeping system in 2015, and the second CBA applied through the end of Plaintiff’s

employment in November 2016. (Compl., Dkt. 1-1, ¶ 30; Harvey Decl., Dkt. 1-2, ¶¶ 5-7).

       These CBAs recognize the Union as Plaintiff’s “sole and exclusive” bargaining agent.

(Harvey Decl., Dkt. 1-2, ¶ 8; Dkt. 1-2 at 32, 62). They also contain a broad management-rights

provision. (Dkt. 1-2 at 49, 77). Additionally, the CBAs require SP Plus to accurately record

employee work time, placing no limitations on the methods used to do so. (Harvey Decl., Dkt. 1-

2, ¶ 8; Dkt. 1-2 at 50, 77). The CBAs contain a grievance procedure for resolution of disputes

regarding the CBAs, with the dispute culminating in arbitration under the auspices of the Federal

Mediation and Conciliation Service. (Dkt. 1-2 at 34-35, 64-65.)

       C.      Illinois Biometric Information Privacy Act (BIPA) and Labor Law

       “[T]here can be no doubt that how workers clock in and out is a proper subject of

negotiations between unions and employers—is, indeed, a mandatory subject of bargaining.”

Miller, 926 F.3d at 903. Miller’s language has been broadly construed to include BIPA Section


                                                3
    Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 4 of 12 PageID #:175




15(a) and (b) claims. Williams at 5, n. 3 (citing Miller, 926 F.3d at 903)(“purported BIPA

violations—whether related to lack of consent, retention and destruction schedules, or

unauthorized disclosure to another party—‘are topics for bargaining between unions and

management’ and are ‘question[s] for an adjustment board.’”)3

       As this Court is aware, Section 15(a) of BIPA governs policies regarding biometric

retention and destruction and requires that such retention schedules be followed. See 740 ILCS

14/15(a). The Seventh Circuit held in Miller, and confirmed in Bryant, that BIPA Section 15(a)

policies are mandatory subjects of bargaining and are thus preempted by federal labor law. Miller,

926 F.3d at 903 (“retention and destruction schedules for biometric data . . . are topics for

bargaining between unions and management”); see also Bryant v. Compass Group USA Inc., 2020

WL 2121463 (7th Cir. May 5, 2020) (unionized employees have standing to assert violations of

Section 15(a) because they face “the ‘prospect of a material change in [their] terms and conditions

of employment,’ if the employer, in light of the Act, had to bargain with the employee union to

obtain employees’ consent or change how employees clocked in”); accord, Williams, at 5, n. 3

(“purported BIPA violations” related to “retention and destruction schedules” are topics for

bargaining that must be handled through a grievance framework).

       BIPA Section 15(b) permits an individual or her “legally authorized representative” to

receive notice that biometric data is being collected, used or stored, and provides further that a

“legally authorized representative” can consent to the use, collection or storage of biometric data.

740 ILCS 14/15(b). Under Miller, a union is included within BIPA’s definition of a “legally

authorized representative.”   Miller, 926 F.3d at 903 (BIPA “provides that a worker or an


3
  See also Fernandez v. Kerry, Inc., 2020 WL 1820521, *3 (N.D. Ill. April 10, 2020) (claims
asserted by unionized plaintiffs for violations of sections 15(a) and (b) of BIPA are preempted by
the LMRA “because the claim could result in additional pay or benefits or in the elimination of
the practice.”)

                                                 4
       Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 5 of 12 PageID #:176




authorized agent may receive necessary notices and consent to the collection of biometric

information” and, thus, the “contention that a union is not a ‘legally authorized representative’ for

this purpose” is without merit). BIPA Section 15(b) claims are also subject to mandatory

bargaining and, thus are also preempted by labor law. Williams at 5, n. 3 (citing Miller, 926 F.3d

at 903) (“the Miller Court also addressed this question when it determined that whether the CBA

management rights clause gave rise to consent regarding biometric data is a question for an

adjustment board.”).

III.     Legal Standard

         A dismissal based on labor law preemption is properly brought as motion for lack of subject

matter jurisdiction under Fed. R. Civ. P. 12(b)(1), which has a preclusive effect. Miller, 926 F.3d

at 901 (either Rule 12(c) or 12(b)(1) dismissal appropriate because “either a substantive or

jurisdictional label ends the litigation between these parties and forecloses its continuation in any

other judicial forum”). See also Williams at 3 (construing motion for dismissal on labor law

preemption grounds as a Rule 12(b)(1) motion for lack of subject matter jurisdiction).

         “Section 301 of the LMRA preempts a state law claim if resolution of the claim “requires the

interpretation of a collective-bargaining agreement.” Williams at 4 (citing Lingle v. Norge Div. of

Magic Chef, 486 U.S. 399, 413, 108 S. Ct. 1877, 1884 (1988)). Such preemption includes claims based

on direct rights under a CBA, and also claims “‘substantially dependent on analysis of a collective

bargaining agreement.’” Williams at 4 (citing Gray v. Univ. of Chicago Med. Ctr., Inc., 2020 WL

1445608, at *2 (N.D. Ill. Mar. 25, 2020)). See also Caterpillar Inc. v. Williams, 482 U.S. 386, 394

(1987)); Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 220 (1985); Miller, 926 F.3d at 904; Healy v.

Metro. Piet & Exposition Auth., 804 F.3d 836 (7th Cir. 2015)).

         Labor law preemption is broadly construed. An employer need only advance a “non-

frivolous argument” that the complained-of conduct was authorized by a management-rights


                                                  5
      Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 6 of 12 PageID #:177




clause, leading to the inexorable conclusion that the claim cannot be resolved without

interpretation of the agreement and is thus preempted. Brazinski v. Amoco Petroleum Additives

Co., 6 F.3d 1176, 1179 (7th Cir. 1993) (holding that the LMRA preempted plaintiffs-employees’

state law privacy claim because employers had a “non-frivolous argument that the surveillance of

which the plaintiffs complain[ed] is authorized, albeit implicitly by the management-rights clause

of the agreement”); cf. Bhd. of Locomotive Eng’r and Trainmen v. Union Pacific R.R. Co., 879

F.3d 754, 756, 758 (7th Cir. 2017) (explaining that the standard for preemption under the

analogous RLA is “quite low” and the employer only needs to make a “non-frivolous” argument

that interpretation of the collective bargaining agreement is at stake”).

IV.     Argument

        Plaintiff’s claims are preempted by federal labor law and must go to arbitration. In Lingle,

the Supreme Court held that claims requiring interpretation of a CBA are preempted by the LMRA.

Lingle, 486 U.S. at 407, 413. Plaintiff’s claims require interpretation of the CBA, as determined

by the Seventh Circuit in Miller and this Court in Williams.

        In Miller, current and former employees of Southwest Airlines filed a lawsuit in Illinois

state court asserting that Southwest Airlines violated Sections 15(a), (b), and (d) of BIPA by

implementing a finger scan time clock without their consent, failing to publish protocols, and using

third-party vendors to implement the systems, which plaintiffs claimed was a prohibited

disclosure. Miller, 926 F.3d at 901. Southwest Airlines removed the case to the Northern District

and sought dismissal of the lawsuit to arbitration on grounds that the dispute would require

interpretation of the CBA that governed the terms and conditions of the plaintiffs’ employment.

Miller v. Southwest Airlines, 18-cv-86 (N.D. Ill.), Dkt. 1, 28. The district court dismissed the

claims, and the plaintiffs appealed. Miller, 18-cv-86, Dkt. 44 (initial opinion), 51 (opinion denying

Rule 59 motion). Among the arguments advanced by Southwest on appeal as to why the dispute


                                                  6
    Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 7 of 12 PageID #:178




required interpretation of the CBA were: (1) there was a question whether the union consented to

the collection of “fingerprints” on behalf of its members when it agreed to the CBA’s broad

management-rights clause; and (2) there was a question whether the union consented to the

collection of “fingerprints” on behalf of its members since there was no objection.

       The Seventh Circuit held that either question was sufficient to find labor law preemption

and thus dismissed the BIPA claims to arbitration. See Miller, 926 F.3d at 903 (“Whether [the]

unions did consent to the collection and use of biometric data, or perhaps grant authority through

a management-rights clause, is a question for an [arbitrator].”). Likewise, it held that the other

parts of the BIPA claims (e.g., retention schedules) also belong in arbitration. Id. (“Similarly, the

retention and destruction schedules for biometric data, and whether [employers] may use third

parties to implement timekeeping and identification systems, are topics for bargaining between

unions and management.”). Moreover, it rejected the argument that BIPA’s focus on privacy rights

takes it outside the scope of labor law preemption. Id. at 904 (“That biometric information

concerns workers’ privacy does not distinguish it from many other subjects, such as drug testing,

that are routinely covered by collective bargaining and on which unions give consent on behalf of

the whole bargaining unit.”).

       At bottom, Miller held that “it is not possible even in principle” to address BIPA claims

involving unionized employees without considering what the union knew and consented to, which

are questions for an arbitrator, not the court. Id. at 904. As a result, Miller made very clear that

dismissal of BIPA claims is appropriate at the pleadings stage, and that further inquiry would be

improper. Id. (“What Southwest told the union, whether it furnished that information in writing,

when these things happened, and what the union said or did in response, are matters not in this

record. They are properly not in this record, as they are topics for resolution by an adjustment

board rather than a judge. Perhaps a board will conclude that the union did not consent or did not

                                                 7
    Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 8 of 12 PageID #:179




receive essential information before consenting, just as plaintiffs assert. But the board must make

that decision and supply any appropriate remedy.”).

       A.      This case is indistinguishable from Miller and its progeny.

       This case is indistinguishable from Miller and the decisions of this Court that have applied

Miller in the LMRA context. In Miller, Peatry, Gray, Fernandez and this case, union-represented

employees filed claims against their employers contending that their employers should have

provided them with data retention schedule and destruction guidelines and obtained individual

consent under BIPA. More recently, Williams involved claims from unionized employees alleging

violations of Sections 15(a), (b), and (d). Williams at 5. The claims at issue in this case for alleged

violations of Sections 15(a) and (b) mirror the claims in Miller, which this Court in Williams

deemed to be preempted by the LMRA. Id. at 4. Moreover, in all five cases, the plaintiffs’

conditions of employment—including the extent of privacy and the topic of timekeeping—were

governed by CBAs with broad management-rights provisions. See Miller, 926 F.3d at 903; Gray,

2020 WL 1445608 at *4; Peatry, 2020 WL 919202 at *4; Fernandez, 2020 WL 1820521 at *6.

See also Williams at 4-6 (noting that managements rights clause in the CBA at issue in the case is

similar to the clause in Miller, which provided “[t]he right to manage and direct the work force,

subject to the provisions of this Agreement is vested in and retained by the Company.”)

       The preemption standard is also the same: whether resolution of the BIPA claims requires

interpretation of the CBA. Like those cases, Plaintiff’s claim requires interpretation of the CBA,

because it is not possible “even in principle” to decide the claims without asking whether the union

(through the management-rights clause, which must be interpreted) consented on the employees’

collective behalf. See Miller, 926 F.3d at 904; Williams at 4-6; Gray, 2020 WL 1445608 at *4;

Peatry, 2020 WL 919202 at *3–*4; Fernandez, 2020 WL 1820521 at *6.




                                                  8
    Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 9 of 12 PageID #:180




               1.      The LMRA and RLA apply the same preemption standard.

       As this Court has already recognized, Miller applies with equal force to the LMRA context

because “the RLA standard is ‘virtually identical to the pre-emption standard the Court employs

in cases involving § 301 of the LMRA.” Williams at 6, n. 4 (“although Miller involved the Railway

Labor Act (“RLA”), the RLA preemption standard is “virtually identical” to the LMRA

standard.”); see also Brown v. Ill. Central R.R. Co., 254 F.3d 654, 667 n.13 (7th Cir. 2001)

(applying Lingle to resolve the question of RLA preemption and explaining that, “the [Supreme]

Court adopted Lingle’s standard for addressing LMRA preemption to resolve claims of RLA

preemption”); Peatry, 2020 WL 919202 at *3 (quoting Hawaiian Airlines, Inc. v. Norris, 512 U.S.

246, 260 (1994)). For that reason, several decisions in the Northern District of Illinois – and

notably, this Court’s recent decision in Williams – have already held that Miller required a finding

that nearly identical BIPA claims were preempted by the LMRA. Williams at 4-7; Gray, 2020 WL

1445608, at *3; Peatry, 2020 WL 919202 at *3; Fernandez, 2020 WL 1820521 at *6.

               2.      The claims asserted here are indistinguishable from the claims in
                       Miller, Williams, Peatry, Gray, and Fernandez.

       The claims in Miller, Williams, Peatry, Gray, and Fernandez are indistinguishable from

this case. Here, Plaintiff sued his former employer alleging that his use of a finger scan

timekeeping system to clock in and out of work violated BIPA and asserts that his employer should

have provided him individually with a data retention schedule and destruction guidelines and

should have obtained his individual consent. (Compl., Dkt. 1-1, ¶¶ 48-50, 57). That was also the

case in Miller, Peatry, Gray, and Fernandez. See Miller, 926 F.3d at 901 (alleging that employers

implemented finger scan systems without their consent, failed to publish retention and destruction

policies, and disclosed fingerprints to third parties without consent); Gray, 2020 WL 1445608 at

*1 (nurse alleged that her employer violated BIPA because it required her to scan her handprint

without getting her written consent and without providing a policy identifying a retention schedule

                                                 9
   Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 10 of 12 PageID #:181




and guidelines for destroying data); Peatry, 2020 WL 919202 at *1–*2 (alleging employer violated

sections 15(a), (b), and (d) of BIPA by collecting and disclosing scans to third parties without

consent and failing to provide a public retention schedule); Fernandez, 2020 WL 1820521, at *1

(alleging that employer violated BIPA by requiring them to scan fingers without consent and

failing to publish a retention schedule). In all of those cases, the LMRA preempted the employees’

BIPA claims. Miller, 926 F.3d at 903; Gray, 2020 WL 1445608, at *3; Peatry, 2020 WL 919202,

at *3; Fernandez, 2020 WL 1820521, at *6.

       This Court came to the same conclusion in Williams. Like Miller, Peatry, Gray and

Fernandez, the plaintiff in Williams alleged that his former employer should have instituted a

publicly-available retention schedule or guidelines for destroying biometric identifiers (Section

15(a)), obtained consent before collecting employees’ biometric identifiers (Section 15(b)), and

obtained consent before disclosing biometric information (Section 15(d)). Williams at 2. This

Court found that “the LMRA preempts a state law claim if resolution of the claim ‘requires the

interpretation of a collective bargaining agreement.’” Id. at 4. Relying on Miller, the Court held

that “BIPA’s text allows authorized agents, such as unions, to act on members’ privacy rights.”

Id. at 5. And, “whether the CBA management rights clause gave rise to consent regarding

biometric data is a question for an adjustment board.” Id. at 6.

       The facts of this case weigh more heavily in favor of dismissal than in Williams. It appears

that the reason why Williams was not dismissed with prejudice is because the plaintiff contended

that he was not a union member for the first 30 days of his employment. Id. at 7-10. Here, Plaintiff

was a member of Local 727 for the entire duration of his employment. (Harvey Decl., Dkt. 1-2, ¶

5). Moreover, the Complaint alleges that SP Plus implemented the timeclock at issue in this case

in “late 2015.” (Compl., Dkt. 1-1, ¶ 30). At that time, a Collective Bargaining Agreement effective

November 1, 2011 to October 31, 2016 governed the terms and conditions of Plaintiff’s

                                                10
     Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 11 of 12 PageID #:182




employment. (Harvey Decl., Dkt. 1-2, ¶¶ 5-8). Thus, the facts of this case demonstrate that this

case should be dismissed with prejudice.

V.      Conclusion

        For the foregoing reasons, SP Plus respectfully requests the Court to dismiss Plaintiff’s

claims with prejudice.

Dated: October 8, 2020                   Respectfully submitted,

                                         SP PLUS CORPORATION

                                         By: /s/ Melissa A. Siebert

                                         Melissa A. Siebert (masiebert@shb.com)
                                         SHOOK, HARDY & BACON LLP
                                         111 South Wacker Drive
                                         Chicago, Illinois 60606
                                         Tel: (312) 704-7700
                                         Fax: (312) 558-1195

                                         Kali R. Backer (kbacker@shb.com) (pro hac vice)
                                         SHOOK HARDY & BACON LLP
                                         1660 17th Street, Suite 450
                                         Denver, Colorado 80202
                                         Phone: (303) 285-5300
                                         Fax: (303) 285-5301

                                         Counsel for Defendant SP Plus Corporation




                                                11
   Case: 1:20-cv-05119 Document #: 16 Filed: 10/08/20 Page 12 of 12 PageID #:183




                                 CERTIFICATE OF SERVICE

       I certify that, on October 8, 2020, the foregoing was filed with the Court using the

Court’s electronic case filing system, which will send notification to all registered users.



Dated: October 8, 2020                                /s/ Melissa A. Siebert

                                                      Counsel for Defendant
